DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 20) in the reply filed on 11/4/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Electronic Device and Security Chip Using Scattering of Incident Light.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 6 recites “the first dielectric layer is silicon”. It is not clear what this means as silicon is not a dielectric material.  For the purposes of this office action, it will be assume that the above recitation is equivalent of “the first dielectric layer is an organic material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Ban (US 6,060,773), hereinafter Ban.

Regarding claim 1, Ban (refer to Figure 1C) teaches a security chip, comprising: 
a first dielectric layer (such as “molding resin”, described in Col. 1, lines 22-33, but not shown in Figure 1C); 
a second dielectric layer (3 of Figure 1C, refer to Figure 1B for label, which may be silicon oxide – see Col. 2, lines 38-44) disposed on the first dielectric layer, wherein the first dielectric layer is an optically denser medium (as it is “opaque” as described in Col. 1, lines 22-25) relative to the second dielectric layer (which may be silicon oxide – see Col. 2, lines 38-44), and a roughness (corresponding to recess portions 5 of the second dielectric layer) of an upper surface of the first dielectric layer is greater than or equal to a preset threshold, so that light entering the second dielectric layer from the first dielectric layer is able to be totally reflected and/or scattered (i.e. “refracted” such that “the circuit pattern and the like cannot be observed” through the second dielectric layer – see Col. 3, lines 60-67; also see lines 25-41 for background information); and 
a semiconductor chip (2, see Col. 2, lines 37-40) disposed on the second dielectric layer. 


Regarding claims 3-4, Ban (refer to Figure 1C), as modified for claim 1, teaches the security chip according to claim 2, wherein the upper surface of the first dielectric layer (not shown in Figure 1C but described earlier as “molding resin”) is provided with a spike-like structure or a hole-like structure (i.e. structures in first dielectric corresponding to 5 in 2), wherein the spike-like structure is formed by an irregularly-sized pyramidal protrusion or inverted pyramidal pit (5). 

Regarding claims 2 and 5, Ban (refer to Figure 1C) teaches substantially the claimed structure but does not teach that “the preset threshold is 20 nm” (as recited in claim 2) or that “an oblique surface of the pyramidal protrusion and a bottom surface of the first dielectric layer form an angle of 54.7 degrees” (as recited in claim 5).  However, Ban discloses that the exact shape and angles and size of the pyramidal structures is a "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Ban so that “preset threshold”; or the angle formed by “an oblique surface of the pyramidal protrusion and a bottom surface of the first dielectric layer” have a specific value, such as the claimed “the preset threshold is 20 nm” (as recited in claim 2) or that “an oblique surface of the pyramidal protrusion and a bottom surface of the first dielectric layer form an angle of 54.7 degrees” (as recited in claim 5). The ordinary artisan would have been motivated to modify Ban for at least the purpose of achieving the desired refraction of light such as the the light being totally refracted (Col. 3, lines 50-67 of Ban).

Regarding claim 6, Ban (US 6,060,773) (refer to Figure 1C) teaches security chip according to claim 1, wherein a material of the first dielectric layer is silicon (see 35 USC 112, 2nd paragraph above), and a material of the second dielectric layer is silicon dioxide.(Col. 2, lines 40-46).


	 a security chip (Col. 1, lines 48-58 and Col. 2, lines 31-37), wherein the security chip comprises
a first dielectric layer (such as “molding resin”, described in Col. 1, lines 22-33, but not shown in Figure 1C); 
a second dielectric layer (3 of Figure 1C, refer to Figure 1B for label, which may be silicon oxide – see Col. 2, lines 38-44) disposed on the first dielectric layer, wherein the first dielectric layer is an optically denser medium (as it is “opaque” as described in Col. 1, lines 22-25) relative to the second dielectric layer (which may be silicon oxide – see Col. 2, lines 38-44), and a roughness (corresponding to recess portions 5 of the second dielectric layer) of an upper surface of the first dielectric layer is greater than or equal to a preset threshold, so that light entering the second dielectric layer from the first dielectric layer is able to be totally reflected and/or scattered (i.e. “refracted” such that “the circuit pattern and the like cannot be observed” through the second dielectric layer – see Col. 3, lines 60-67; also see lines 25-41 for background information); and 
a semiconductor chip (2, see Col. 2, lines 37-40) disposed on the second dielectric layer. 
Whereas Ban describes that a first dielectric like a molding resin is typically used along with the structure of Figure 1C (Col. 1, lines 22-33), Ban does not specifically show “a first dielectric” in the embodiment of Figure 1C, such that the second dielectric is disposed on the first dielectric layer, and as such, also does not show the roughness of the first dielectric.  However, given the description in (Col. 1, lines 22-33) of the typical use of first dielectric for encapsulation, it would have been obvious to one of 
Further, Ban does not specifically disclose “a processor”.  However, Ban teaches that examples of semiconductor chip include memory modules (Col. 2, lines 31-37) and it is known in the art to use memory chips in conjunction with a processor. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Ban to further include “a processor”.  The ordinary artisan would have been motivated to modify Ban for at least the purpose of forming a circuit that can not only store data in a memory but also has data processing capabilities by including a processor functionality in the electronic device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Ban in view of Lee (US 2001/0053573), hereinafter Lee.

Regarding claim 7, Ban (refer to Figure 1C) teaches security chip according to claim 1, but does not teach wherein the semiconductor chip comprises: “a substrate disposed on the second dielectric layer; a device layer disposed on an upper surface of the substrate; and an interconnection layer disposed on the device layer”. Lee teaches that a a semiconductor chip is known to comprise a substrate (described as “substrate” in para 16) disposed on a second dielectric layer (described as “first interlevel dielectric” and/or “BPSG layer” in para 16); a device layer (i.e. layer in which “forming a transistor” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY ARORA/Primary Examiner, Art Unit 2892